On Motion for Rehearing.
LATTIMORE, J.
Appellant renews his complaint of the reception in evidence of various minor matters, the materiality of which is questionable. We have again reviewed each one of these 'complaints, and deem the matters referred to of no possible harm to the accused, in' view of the fact that the jury gave him the lowest penalty. None of the matters referred to seem to materially affect the defensive theory relied on. Appellant agreed to plead guilty, and this fact was stated to the jury by the attorney representing him at the beginning of the trial. This fact was known to all the jurors on the panel. When he made some statements at some stage in the early part of the trial indicating that he was not sure whether he was guilty or not, the learned triar judge correctly refused to accept his plea and had a plea of not guilty entered for him. There is no question of his guilt. No injury being manifested by an increased penalty above the minimum, we deem the matter referred to of no possible harm.
The motion for rehearing is overruled.